Citation Nr: 0611877	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  99-16 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for lumbosacral strain for the period from October 2, 
1997 to October 3, 2004.

2.  Entitlement to an increased evaluation greater than 10 
percent for lumbosacral strain for the period commencing on 
October 4, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1969.  His military decorations include the Combat 
Infantryman Badge for participation in armed combat against 
enemy forces in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent evaluation for 
lumbosacral strain, effective from October 2, 1997 (the date 
on which his original compensation claim for this disability 
was received by VA).  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected orthopedic 
disability for separate periods of time, from October 2, 
1997, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

For the reasons discussed below, the issue of entitlement to 
an evaluation greater than 10 percent for lumbosacral strain 
for the period from October 4, 2004 to the present is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

The file includes correspondence dated in May 2005 that 
indicates that the veteran is also claiming entitlement to 
increased evaluations for his service-connected diabetes, 
post-traumatic stress disorder, lateral instability of the 
right knee, hepatitis C, residuals of a shell fragment wound 
of the right lower extremity with traumatic neuropathy of the 
peroneal nerve, and diabetic neuropathy.  He is apparently 
also claiming entitlement to service connection for an 
additional eye disability other than the diabetic neuropathy 
for which VA compensation has already been awarded.  As these 
issues have not been adjudicated, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

For the period from October 2, 1997 to October 3, 2004, the 
veteran's service-connected lumbosacral strain is manifested 
by complaints of pain on motion, with slight limitation of 
forward flexion to no more than 65 degrees due to pain, and 
tenderness on palpation of his lumbosacral paraspinal 
musculature on the right.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for lumbosacral strain for the period from October 2, 
1997 to October 3, 2004 have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in October 1997 and the 
initial adjudication of the claim in February 1998, was prior 
to enactment of VCAA.  He was notified of the provisions of 
the VCAA in correspondence dated in May 2003.  

With respect only to that part of the claim that addresses 
the veteran's entitlement to an initial evaluation greater 
than 10 percent for his low back disability for the period 
from October 2, 1997 to October 3, 2004, the Board notes that 
he has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA treatment records showing the state of his low 
back disability for the aforementioned period at issue have 
been obtained and associated with the evidence.  Furthermore, 
he has not identified any additional, relevant evidence for 
this specific time period that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because these claims are being denied 
any other notice requirements are not applicable.  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
the claims would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, as previously stated, the veteran was duly 
provided with notice of the VCAA and the provisions 
applicable to his claim in correspondence dated in May 2003, 
in which the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for a higher initial evaluation for his low back disability, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to advise VA of, or submit any further 
evidence that was relevant to the claim.  This letter did 
advise that medical evidence or other evidence showing the 
existence of persistent or recurrent symptoms of a disability 
was needed.

The Board finds that the letter of May 2003, when coupled 
with the rating decision, adequately advised the veteran of 
what was necessary to establish entitlement to a higher 
rating, as well as the distribution of duties in obtaining 
pertinent evidence.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand 
from the notice provided what was needed with regard to his 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's private and VA medical records and examination 
reports pertaining to the low back disability at issue for 
the period from October 1997 to October 2004.   

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain with respect to the claim for a 
higher initial evaluation for a low back disability for the 
period from October 2, 1997 to October 3, 2004, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual background and analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In the current appeal, the veteran's service-connected 
lumbosacral strain had been evaluated under the schedular 
criteria for rating limitation of motion of the lumbar spine 
and lumbosacral strain as respectively contained in 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.  However, 
in the course of this appeal, the aforementioned rating 
schedule was changed on September 23, 2002, although these 
changes addressed only intervertebral disc syndrome and no 
changes were made to Diagnostic Codes 5292 and 5295.  Then, on 
September 26, 2003, the Diagnostic Code was again revised, and 
the Code for lumbosacral strain was redesignated as Diagnostic 
Code 5237.  Therefore, the Board must consider the 
applicability of the provisions of all versions of the ratings 
schedule for evaluating this disability and rate it using the 
version of the regulations which are most favorable to the 
veteran's claim for a rating increase.  If it turns out that a 
newer version of the regulation confers the greater benefit, 
however, the award cannot be made effective prior to the date 
on which the newer regulation was implemented.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); VAOPGCPREC 3-2000.  Similarly, if it 
turns out that the older version of the schedule confers the 
greater benefit, the award based on the older schedule cannot 
be made effective beyond the date on which the new regulation 
was implemented.  See Fugere v. Derwinski, 972 F.2d 331, 1992 
U.S. App. LEXIS 18050, 92 D.A.R. 11387 (Fed. Cir. 1992).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment
provided that the effects in each spinal segment are clearly 
distinct evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method 
results in a higher evaluation for that segment. 
Effective September 26, 2003


   
38 C.F.R. § 4.71a, Plate V (2005)

The veteran's service medical records show that he was injured 
during combat in Vietnam, in which his left lower extremity 
sustained such severe wounds from an exploding enemy rocket 
that a below-the-knee amputation of the left leg was 
performed.  He is currently receiving VA compensation for 
amputation of his left leg below the knee, among his other 
service-connected disabilities.  Medical records show that he 
ambulates unevenly on a prosthetic left leg and occasionally 
uses a cane to provide additional support.  By rating decision 
of February 1998, he was granted service connection for 
lumbosacral strain as secondary to physical stress imposed on 
his lower back due to his uneven gait.

The report of a VA examination conducted in October 1997 shows 
that the veteran complained of low back pain with shooting 
pain radiating down his lower extremities.  The diagnosis was 
back pain with sciatic radiculitis.

A private medical report dated in November 1997 shows that 
the veteran complained of low back pain with shooting pains 
running down his right lower extremity, which was especially 
aggravated when he walked down stairs.

The report of a December 1997 VA examination shows that the 
veteran complained of chronic low back pain with pain on 
motion and occasional radiating pain down both lower 
extremities, which was not significantly relieved with non-
prescription pain medications.  Range of motion testing shows 
that he could forward flex his lumbar spine to 75 degrees and 
extend it to 10 degrees, with pain limiting further motion.  
Otherwise, his motion was within normal limits on all other 
ranges tested.  X-rays of his lumbosacral spine were normal.  
Mild lumbosacral paraspinal tenderness on the right side was 
observed.  The diagnosis was chronic low back pain syndrome 
due to uneven gait secondary to a left below-the-knee 
amputation.  The veteran was deemed to be independent in all 
activities of daily living.

At a December 1999 RO hearing, the veteran and his spouse 
testified, in pertinent part, that he experienced symptoms of 
low back pain with shooting pain radiating down his back and 
into his right leg.  The back pain interfered with his sleep.  
The veteran's spouse had to drive the veteran everywhere he 
needed to go and give first priority towards accommodating the 
veteran's physical limitations imposed by his service-
connected disabilities, thus restricting the activities of her 
own personal life.  According to their testimony, the 
veteran's chronic low back pain limited his ability to 
participate in family activities with his wife and three 
teenaged children, including accompanying them on vacations.

The report of an August 1999 VA examination shows that the 
range of motion of the veteran's lumbosacral spine was within 
normal limits throughout all ranges and painless.  X-rays of 
his lumbosacral spine were normal.  The diagnosis was 
mechanical low back syndrome.

The report of an October 2001 VA neurological examination 
shows that the veteran had full lumbosacral range of motion 
with no spasm noted in his lumbosacral paraspinal area.  The 
examiner opined that the veteran's left below-the-knee 
amputation might predispose him to accelerated lumbosacral 
degeneration.  

The report of a June 2003 VA examination shows that the 
veteran complained of low back pain with radiation of pain 
down his right lower extremity that was described as being 
sharp and of variable duration and intensity.  The painful 
symptoms interfered with his ability to bend and occurred 
more on his right side when bending.  Objective testing shows 
that he could forward flex his lumbosacral spine to 65 
degrees (out of a normal 90 degrees) with subjective pain 
throughout.  He was able to backward extend his lumbosacral 
spine to 25 degrees (out of a normal 30 degrees) without 
pain.  Right lateral flexion and rotation was to 45 degrees 
with pain on the right side.  Left lateral flexion and 
rotation was to 45 degrees.  The examiner stated that the 
veteran experienced tenderness at the right lumbosacral 
paraspinal muscles.  He was neurologically intact and was 
positive on straight leg raising on the right.  X-rays of his 
lumbosacral spine were normal and revealed no evidence of 
vertebral fractures.  Objective examination revealed no 
intervertebral disc syndrome.  The diagnosis was mechanical 
low back pain syndrome.

Applying the aforementioned evidence to the applicable rating 
Code, the Board concludes that the veteran's service-
connected lumbosacral strain does not display the 
constellation of symptomatology that meets the criteria for 
an initial evaluation greater than 10 percent for the period 
from October 2, 1997 to October 3, 2004.  

The overall disability picture presented by the objective 
medical evidence indicates that the veteran experiences 
characteristic pain on motion with tenderness on palpation of 
his lumbosacral paraspinal muscles on the right, but there is 
no objective evidence of intervertebral disc syndrome or 
radiographic evidence of bony degenerative changes of his 
lumbosacral spine.  He also does not experience muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position.  Limitation of forward 
flexion is only slight, with limitation to 65 degrees out of 
a normal 90 degrees due to pain.  Therefore, applying either 
the old or, when applicable, the revised rating criteria, the 
overall conglomerate of symptoms associated with his low back 
disability does not meet the criteria for assignment of a 20 
percent evaluation under Diagnostic Code 5292 or 5295.  Thus, 
his claim for an initial evaluation greater than 10 percent 
for lumbosacral strain for the period from October 2, 1997 to 
October 3, 2004 must be denied.  

Because the evidence in this case is not approximately 
balanced with respect to this aspect of the appeal, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005; 38 C.F.R. § 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for lumbosacral 
strain for the period from October 2, 1997 to October 3, 2004 
is denied.

REMAND

As of September 26, 2003, the new rating criteria for 
intervertebral disc syndrome contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, were implemented.  As these revisions 
were adopted during the course of the current appeal, they are 
applicable to the case, subject to the limitations prescribed 
in the cases of DeSousa v. Gober, 10 Vet. App. 461 (1997) and 
Fugere v. Derwinski, 972 F.2d 331, 1992 U.S. App. LEXIS 18050, 
92 D.A.R. 11387 (Fed. Cir. 1992).  The criteria contained in 
the revised regulations contemplate musculoskeletal impairment 
of the spine not only due to limitation of motion and muscle 
spasm, but also frequency and duration of symptomatic attacks 
associated with intervertebral disc syndrome.  

The Board notes that the latest evidence associated with the 
claims folder is a private medical report dated October 4, 
2004, which shows that the veteran was treated for complaints 
of low back pain and diagnosed with lumbar subluxation with 
muscle spasm and disc degeneration with possible lumbar disc 
bulging or herniation.  These are all findings that may permit 
the assignment of an evaluation greater than 10 percent for 
the service-connected low back disability.  However, no other 
evidence contemporaneous with the October 2004 treatment 
report that would confirm the possible diagnosis of 
intervertebral disc syndrome, such as MRI scans or X-ray 
studies of the veteran's lumbosacral spine, are associated 
with the file.  As the October 4, 2004 treatment report may 
represent the earliest evidence that supports the assignment 
of an increased evaluation greater than 10 percent for the 
veteran's low back disability based on the revised rating 
Codes, the Board concludes that the issue of entitlement to an 
increased evaluation greater than 10 percent for lumbosacral 
strain for the period commencing on October 4, 2004 requires 
further evidentiary development.  The veteran should be 
provided with a VA examination to determine the current state 
of his service-connected lumbosacral strain, including whether 
or not there is a confirmed diagnosis of intervertebral disc 
syndrome that is a manifestation of, or part and parcel to 
this low back disability.  

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded 
notice of the provisions of the VCAA, 
with respect to his claim for an 
increased evaluation greater than 10 
percent for lumbosacral strain for the 
period from October 4, 2004 to the 
present, that is in compliance with the 
decision of the United States Court of 
Appeals for Veterans Claims in the case 
of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (March 3, 2006). 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA who treated the veteran for 
lumbar strain since October 2004.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran is 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  Thereafter, the RO must arrange for 
the veteran to undergo the appropriate 
VA examination for spine disorders for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected lumbosacral strain.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
physician must review the veteran's 
claims folder in conjunction with the 
examination.  

(a)  All pertinent symptomatology and 
findings must be reported in detail, 
to include, in degrees, the exact 
forward flexion of the veteran's 
thoracolumbar spine; in degrees, the 
combined range of motion of the 
thoracolumbar spine, the combined 
range of motion refers to the sum of 
the range of motion in degrees on all 
axis of movement - forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation; 
state whether the back disability 
results in muscle spasm or guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

(b)  The physician must also comment 
upon whether the service-connected 
lumbosacral strain involves the 
nerves and/or the muscles and joint 
structure; whether the service-
connected lumbosacral strain causes 
weakened movement, excess 
fatigability, and incoordination.  
With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected lumbosacral strain, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to this low back disability.  

(c)  The examiner must also comment 
upon whether there is intervertebral 
disc syndrome present, and if so, 
whether or not it is a manifestation 
of, or part and parcel to the 
veteran's service-connected 
lumbosacral strain.  If 
intervertebral disc syndrome 
associated with the service-connected 
lumbosacral strain is present, the 
examiner must address the question of 
whether there are incapacitating 
episodes of elevated symptomatology 
associated with the intervertebral 
disc syndrome and, if so:

(i)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least one week 
but less than 2 weeks during the 
previous 12 months?  

(ii)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
previous 12 months?  

(iii)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
previous 12 months?  

(iv)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 6 weeks 
during the previous 12 months?

A complete rationale for all opinions 
must be provided.  If the physician is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation greater than 10 
percent for lumbosacral strain for the 
period from October 4, 2004 to the 
present.  If the maximum benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


